Citation Nr: 1528322	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to July 1980, with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for PTSD; the Veteran's claim is now in the jurisdiction of the Columbia, South Carolina, RO.  In January 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

Although the RO reopened (and denied on the merits) the claim of service connection for PTSD in an August 2013 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue is characterized accordingly.

The matter of service connection for a psychiatric disability, to include PTSD, on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 2009 rating decision denied the Veteran service connection for PTSD, based essentially on finding he did not have a diagnosis of PTSD (it was also noted that he had not established that he served in combat).  

2.  Evidence received since the November 2009 decision includes evidence the Veteran has a diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for PTSD, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants that portion of the appellant's claim that is being addressed (i.e., reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless. 

At the hearing in January 2015, the undersigned advised the Veteran of what is needed to reopen the claim and what is needed to substantiate the underlying claim (in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010)).

Legal Criteria, Factual Background, and Analysis

 A November 2009 rating decision denied the Veteran's initial claim of service connection for PTSD based essentially on a finding that he did not have a diagnosis of such disability.  He was notified of the November 2009 rating decision and of his appellate rights.  He did not appeal that decision (or submit additional evidence in the year following), and it became final based on the evidence then of record.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record in November 2009 included the Veteran's service treatment records, which are silent for any symptoms or diagnosis of, or treatment for, PTSD.  Evidence received subsequent to the November 2009 rating decision includes VA treatment records from 2009 through 2013 noting treatment for several psychiatric diagnoses (including PTSD).  The treatment records note the Veteran's assertion that the relevant symptoms are associated with his active military service, specifically, to a reported stressor event while he was stationed in Germany, when civilians were shot by East German troops. 

The Board finds that the diagnosis of PTSD in VA treatment records is new and material evidence as those records were not before agency decisionmakers at the time of the 2009 final decision and directly address an unestablished fact necessary to substantiate the claim of service connection for PTSD (as the claim was previously denied based essentially on a finding that he did not have PTSD).  Taken at face value, as is required when determining solely whether to reopen a previously denied claim, the VA treatment records are competent evidence that the Veteran has a diagnosis of PTSD, and together with the Veteran's new allegations of stressor events in service (also presumed credible for the purpose of reopening) raises a reasonable possibility of substantiating the claim (particularly in light of the low threshold standard for reopening endorsed in Shade).  Thus, the additional evidence received is both new and material, and the claim of service connection for PTSD may be reopened.

 De novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for PTSD, is granted.


REMAND

At the outset, the Board notes that the instant claim was developed and adjudicated strictly as pertaining to the sole psychiatric diagnosis of PTSD (properly so, as the prior final rating decision was limited to such diagnosis).  Because the claim has been reopened, and there is no legal bar to de novo consideration of service connection for any psychiatric disability; because the record suggests the Veteran may have additional psychiatric diagnoses, and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the remanded issue is recharacterized to encompass all psychiatric disability, however diagnosed.

The Veteran has reported three stressor evens in service.  He alleges that while he was stationed in Germany, and performing guard duty near the Berlin Wall (in 1979-1980), he saw civilians killed by East German troops (and that there were firefights, which he witnessed).  He also alleges additional stressor events, including a hospitalization for pneumonia during basic training at Fort Dix, New Jersey (1977), and orthopedic problems (knees/back/foot) while stationed at Fort Hood, Texas (1979).  Deaths of civilians attempting to flee East Germany prior to German reunification were documented, and if one occurred near the Veteran's duty station, it should be capable of verification.

The record reflects that VA has requested that the Joint Services Record Research Center (JSRRC) attempt to verify the civilian death at the Berlin Wall stressor, based on the death event occurring in December 1979 or January 1980, while the Veteran was assigned to "HQ and HQ Troop, 1st Sq 11th ACR".  JSRRC was unable to locate records for that unit for the time period specified and, thus, was unable to verify the incident.  The Board notes that the response leaves unclear what specifically could not be located and confirmed; it is unclear whether the response indicates that the unit identified was not in existence at the time [of the alleged incident], or whether the unit existed at the time , but records of its duty location assignments have been lost or destroyed.  Notably, at the January 2015 Board hearing, the Veteran clarified that the event took place sometime in February or March 1980, and that he was then assigned to "Charlie (C) Company 27, Maintenance ACR 127th", but that he was detailed to "E Company" at the time of the traumatic event.  He related that he was stationed at Fulda Downs, but was sent to guard duty at "Badtos" [Bad Tölz?].  As these details differ from those considered in the prior JSRRC search, another attempt at stressor verification is indicated.  

Additionally, the Board notes that the service personnel and treatment records in the file are incomplete, as they do not show all of the Veteran's postings or his (elsewhere) documented hospitalization during basic training.  As information related to the Veteran's medical treatment and unit assignments may be critical to efforts to pursue confirmation of his alleged stressor(s), on remand, further development to obtain these records (to include records of a hospitalization at Fort Dix and from the Veteran's reserve unit) is necessary.

Furthermore, the record indicates that the Veteran continues to receive VA psychiatric treatment.  The most recent treatment records associated with the record are dated in August 2013.  Records of VA treatment since are pertinent evidence constructively of record that must be secured.  The record also suggests that the Veteran may have received private psychiatric treatment.  See, e.g., Hearing Transcript, page 8 noting treatment sought in 1990.  On remand, he should again be offered the opportunity to provide any records of such private treatment in his possession or authorize VA to obtain such records on his behalf.  

Finally, reopening the claim triggers VA's duty to assist by securing a medical opinion, if necessary.  Given the diagnoses noted in the record and that the diagnosis of a psychiatric disability, and its etiology (to include questions of sufficiency of stressor to support a PTSD diagnosis) are medical questions, the Board finds that an examination to secure a VA medical advisory opinion is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for psychiatric disability/ies and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all psychiatric evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
 
2.  The AOJ should conduct exhaustive development to secure for association with the record copies of the Veteran's complete service personnel file and complete service treatment records, to specifically include any records pertaining to a 1977 hospitalization for pneumonia (to include from the location where any hospital records may have been retired), and records of his duty assignments in Germany (with dates and units specified) in particular for February and March 1980.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.

3.  After the above development is completed, the AOJ should also arrange for exhaustive development to verify the Veteran's accounts of the alleged stressor event in Germany (which he now identifies as having occurred in February or March of 1980, to include civilian deaths and firefights) with his unit designations of  "HQ and HQ Troop, 1st Sq 11th ACR," "Charlie Company 27, Maintenance ACR 127th," "E Company," (or any other unit identified pursuant to the development ordered above), and as occurring possibly in the vicinity of Fulda Downs or "Badtos"/Bad Tölz.  

Where the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate any stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  Any response indicating that verification was not possible (records could not be located) should specify what exactly cannot be located or verified, i.e., that the claimed unit existed, that the claimed unit participated in guard duty activities, or that the Veteran was assigned to the claimed unit at the time.  

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's stressor events (noted above), indicating whether or not it is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

4.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand and the AOJ's formal findings of what (if any) stressor event(s) is/are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ)?  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b) Please identify the likely etiology for each acquired psychiatric disability other than PTSD diagnosed, specifically, is at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events or manifestations noted therein?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  The AOJ should then review the record and readjudicate the claim, to encompass all psychiatric diagnoses shown in accordance with Clemons).  If it remains denied, the AOJ should issue an appropriate supplemental SIC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


